         Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 1 of 20




 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                          ***
 4       MARY MARTINEZ,                                                    Case No. 2:18-cv-02440-EJY
 5                      Plaintiff,                                                     ORDER
 6             v.                                                  Re: Plaintiff’s Motion for Reversal and/or
                                                                                    Remand
 7       ANDREW SAUL,       Acting Commissioner of                                (ECF No. 16)
         Social Security, 1
 8
                        Defendant.
 9

10            Plaintiff Mary Martinez (“Plaintiff”) seeks judicial review of the final decision of the
11   Commissioner of the Social Security Administration (“Commissioner” or the “Agency”) denying
12   her application for disability insurance (“DIB”) and Supplemental Security Income (“SSI”) under
13   Titles II and XVI of the Social Security Act, respectively.                        For the reasons below, the
14   Commissioner’s finding is reversed, and this matter is remanded for further proceedings consistent
15   with this Order.
16                                               I.       BACKGROUND
17            On October 24, 2014 and November 15, 2014, Plaintiff filed applications for DIB and SSI
18   alleging an October 1, 2014 onset of disability. Administrative Record (“AR”) 415–22. The
19   Commissioner denied Plaintiff’s claims by initial determination on September 18, 2015 and upon
20   reconsideration on December 18, 2015. AR 349–53, 358–68. On January 29, 2016, Plaintiff
21   requested a hearing before an Administrative Law Judge (“ALJ”). AR 369-71. After conducting an
22   in-person hearing on May 15, 2017 (AR 243–84), ALJ Cynthia R. Hoover issued her determination
23   on October 18, 2017, finding Plaintiff not disabled (AR 20–41). On December 12, 2017, Plaintiff
24   requested that the Appeals Council review the decision by the ALJ. AR 412–14. When the Appeals
25

26
     1
              Andrew Saul is the current Commissioner of Social Security and is automatically substituted as a party pursuant
27   to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (“Any action instituted in accordance with this subsection shall
     survive notwithstanding any change in the person occupying the office of Commissioner of Social Security or any
28   vacancy in such office.”).
                                                               1
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 2 of 20




 1   Council denied Plaintiff’s request for review on November 8, 2018, the ALJ’s decision became the

 2   final order of the Commissioner. AR 16. This civil action followed.

 3                                   II.    STANDARD OF REVIEW

 4           The reviewing court shall affirm the Commissioner’s decision if the decision is based on

 5   correct legal standards and the legal findings are supported by substantial evidence in the record. 42

 6   U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

 7   Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a reasonable

 8   mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

 9   (1971) (internal citation and quotation marks omitted). In reviewing the Commissioner’s alleged

10   errors, the Court must weigh “both the evidence that supports and detracts from the

11   [Commissioner’s] conclusion.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986) (internal

12   citations omitted).

13           “When the evidence before the ALJ is subject to more than one rational interpretation, we

14   must defer to the ALJ’s conclusion.” Batson, 359 F.3d at 1198, citing Andrews v. Shalala, 53 F.3d

15   1035, 1041 (9th Cir. 1995). A reviewing court, however, “cannot affirm the decision of an agency

16   on a ground that the agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec.

17   Admin., 454 F.3d 1050, 1054 (9th Cir. 2006) (internal citation omitted). Finally, the court may not

18   reverse an ALJ’s decision on account of an error that is harmless. Burch v. Barnhart, 400 F.3d 676,

19   679 (9th Cir. 2005) (internal citation omitted). “[T]he burden of showing that an error is harmful

20   normally falls upon the party attacking the agency’s determination.” Shinseki v. Sanders, 556 U.S.

21   396, 409 (2009).

22                                          III.    DISCUSSION

23   A.      Establishing Disability Under The Act

24           To establish whether a claimant is disabled under the Act, there must be substantial evidence

25   that:

26           (a)    the claimant suffers from a medically determinable physical or mental
             impairment that can be expected to result in death or that has lasted or can be
27           expected to last for a continuous period of not less than twelve months; and
28
                                                      2
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 3 of 20




 1           (b)    the impairment renders the claimant incapable of performing the work that
             the claimant previously performed and incapable of performing any other
 2           substantial gainful employment that exists in the national economy.
 3   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999), citing 42 U.S.C. § 423(d)(2)(A). “If a claimant

 4   meets both requirements, he or she is disabled.” Id.

 5           The ALJ employs a five-step sequential evaluation process to determine whether a claimant

 6   is disabled within the meaning of the Act. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R.

 7   § 404.1520(a). Each step is potentially dispositive and “if a claimant is found to be ‘disabled’ or

 8   ‘not-disabled’ at any step in the sequence, there is no need to consider subsequent steps.” Tackett,

 9   180 F.3d at 1098; 20 C.F.R. § 404.1520. The claimant carries the burden of proof at steps one

10   through four, and the Commissioner carries the burden of proof at step five. Tackett, 180 F.3d at

11   1098.

12           The five steps are:

13           Step 1. Is the claimant presently working in a substantially gainful activity? If so,
             then the claimant is “not disabled” within the meaning of the Social Security Act
14           and is not entitled to disability insurance benefits. If the claimant is not working in
             a substantially gainful activity, then the claimant’s case cannot be resolved at step
15           one and the evaluation proceeds to step two. See 20 C.F.R. § 404.1520(b).
16           Step 2. Is the claimant’s impairment severe? If not, then the claimant is “not
             disabled” and is not entitled to disability insurance benefits. If the claimant’s
17           impairment is severe, then the claimant’s case cannot be resolved at step two and
             the evaluation proceeds to step three. See 20 C.F.R. § 404.1520(c).
18
             Step 3. Does the impairment “meet or equal” one of a list of specific impairments
19           described in the regulations? If so, the claimant is “disabled” and therefore entitled
             to disability insurance benefits. If the claimant’s impairment neither meets nor
20           equals one of the impairments listed in the regulations, then the claimant’s case
             cannot be resolved at step three and the evaluation proceeds to step four. See 20
21           C.F.R. § 404.1520(d).
22           Step 4. Is the claimant able to do any work that he or she has done in the past? If
             so, then the claimant is “not disabled” and is not entitled to disability insurance
23           benefits. If the claimant cannot do any work he or she did in the past, then the
             claimant’s case cannot be resolved at step four and the evaluation proceeds to the
24           fifth and final step. See 20 C.F.R. § 404.1520(e).
25           Step 5. Is the claimant able to do any other work? If not, then the claimant is
             “disabled” and therefore entitled to disability insurance benefits. See 20 C.F.R. §
26           404.1520(f)(1). If the claimant is able to do other work, then the Commissioner
             must establish that there are a significant number of jobs in the national economy
27           that claimant can do. There are two ways for the Commissioner to meet the burden
             of showing that there is other work in “significant numbers” in the national
28           economy that claimant can do: (1) by the testimony of a vocational expert [(“VE”)],
                                                       3
         Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 4 of 20




 1           or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,
             subpt. P, app. 2. If the Commissioner meets this burden, the claimant is “not
 2           disabled” and therefore not entitled to disability insurance benefits. See 20 C.F.R.
             §§ 404.1520(f), 404.1562. If the Commissioner cannot meet this burden, then the
 3           claimant is “disabled” and therefore entitled to disability benefits. See id.
 4   Id. at 1098–99 (internal alterations omitted).

 5   B.      Summary of ALJ’s Findings

 6           In preparation for step one, the ALJ noted that Plaintiff met the insured status requirements

 7   of the Social Security Act through December 31, 2017. AR 26. At step one, the ALJ determined

 8   that Plaintiff did not engage in substantial gainful activity since October 1, 2014, the alleged onset

 9   date of disability. Id. At step two, the ALJ found that Plaintiff suffered from medically determinable
                                                                                  2
10   severe impairments consisting of “affective disorder[] and anxiety disorder.” Id. At step three, the

11   ALJ found that Plaintiff’s impairment or combination of impairments did not meet or medically

12   equal the severity of any “listed” impairment in 20 C.F.R., Part 404, Subpart (“Subpt.”) P, Appendix

13   (“App.”) 1. AR 26–27.

14           In preparation for step four, the ALJ found Plaintiff had the residual functional capacity

15   (“RFC”) 3 to:

16           [P]erform a full range of work at all exertional levels but with the following
             nonexertional limitations: the claimant is limited to unskilled work with minimal
17           social contacts, defined as occasional contacts with others.
18   AR 30. At step four, the ALJ determined that “[t]he claimant is unable to perform any past relevant
19   work.” AR 34. In making this finding, the ALJ considered the testimony of the vocational expert,
20   who testified that “the claimant has past relevant work as a telemarketer, DOT Code 299.357-014,
21   SVP 3, sedentary and semi-skilled work[.]” Id. However, because Plaintiff’s RFC limited her to
22

23   2
             Although immaterial to the Court’s decision today, the ALJ recognized that:
24           the claimant has several other conditions, including the following: anorexia, abdominal dysfunction,
             dysmenorrhea, menorrhagia, atelectasis, dental pain, abnormal detention, unspecified chest pain,
25           other disorder of the skin, cellulitis, dyslipidemia, sinusitis, and liver abnormality.
26   AR 26. The ALJ found there was “insufficient evidence to medically determine the existence of these conditions within
     the definition of the disability regulations.” Id.
27
     3
             “Residual functional capacity” is defined as “the most you can still do despite your limitations.” 20 C.F.R. §
28   416.945(a)(1).
                                                              4
         Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 5 of 20




 1   unskilled work, the ALJ determined that Plaintiff would be unable to perform her past relevant job

 2   as a telemarketer. Id. The ALJ classified Plaintiff as “an individual closely approaching advanced

 3   age[] on the alleged disability onset date”; categorized Plaintiff as possessing “at least a high school

 4   education” and being “able to communicate in English”; and, treated the transferability of job skills

 5   as immaterial to the disability determination. Id.

 6            At step five, the ALJ found there are jobs that exist in significant numbers in the national

 7   economy that the claimant can perform, including the following representative occupations:

 8            1.       Hand packager, DOT Code 920.587-018, SVP 2, medium and unskilled
                       work, of which there are 170,000 such jobs in the national economy;
 9            2.       Cleaner, hospital, DOT Code 323.687-010, SVP 2, medium and unskilled
                       work, of which there are 387,000 such jobs in the national economy; and,
10            3.       Kitchen helper, DOT Code 318.687-010, SVP 2, medium and unskilled
                       work, of which there are 200,000 such jobs in the national economy.
11

12   AR 35. The ALJ confirmed that the vocational expert’s testimony is consistent with the information

13   found in the DOT. Id.

14            The ALJ concluded that, “[t]he claimant has not been under a disability, as defined in the

15   Social Security Act, from October 1, 2014, through the date of this decision[.]” AR 36. Accordingly,

16   the ALJ denied Plaintiff’s applications for DIB and SSI because the claimant was not disabled under

17   sections 216(i), 223(d), and section 1614(a)(3)(A), respectively, of the Social Security Act. Id.

18   C.       Plaintiff’s Symptom Testimony

19            On examination by the ALJ at her administrative hearing, Plaintiff testified that she had just

20   turned 55 years old. AR 249. Plaintiff lives in a mobile home with her boyfriend Maurice Aho. 4

21   Id. Plaintiff’s source of income comes from food stamps and Maurice. Id. Plaintiff is legally

22   separated and has four children who do not live with her. AR 250. Plaintiff claims she has never

23   received benefits, including worker’s compensation or unemployment benefits.                              Id. Plaintiff

24   possesses a suspended Arizona driver’s license. Id. When Plaintiff needs to go out, her boyfriend

25   will drive her around. Id. Plaintiff finished high school and attended college off and on for two

26
     4
              Plaintiff’s boyfriend, Maurice Aho, testified at her administrative hearing. AR 274–78. The ALJ gave little
27   probative weight to Mr. Aho’s opinion because “he is not a qualified . . . medical professional,” “his proposed limitations
     [are not] supported by concurrent medical reasoning,” and he has a “personal relationship” with Plaintiff. AR 33–34.
28   The Court does not discuss this lay witness testimony because the parties do not contest the ALJ’s findings on this basis.
                                                                5
         Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 6 of 20




 1   years. AR 251. Although Plaintiff did not receive any educational certificates, she did receive

 2   vocational training through a patient care assistant work program at Good Samaritan Hospital. AR

 3   252. Plaintiff subsequently worked as a telemarketer. AR 253. From 2007 to 2009, Plaintiff was

 4   on unemployment and did not work. 5 AR 256–57. Plaintiff then worked as a telemarketer for debt

 5   consolidation services. AR 259.

 6           Plaintiff alleges that she cannot work now because her “mind is not sharp. [Her] thoughts .

 7   . . come kind of slow[ly]. [She is] kind of stuttering now. . . . [A] lot of the medications [Plaintiff

 8   takes] make that happen. And if [Plaintiff does not] take those, then [she] hear[s] voices[.]” Id.

 9   Plaintiff claims potential employers do not take her candidacy seriously because she is “mentally

10   ill.” AR 260. At the time of the hearing, Plaintiff had an upcoming appointment scheduled with a

11   psychiatrist. Id. Plaintiff sees a nurse practitioner once or twice a month to talk about her mental

12   health condition and to refill her prescriptions. AR 261.

13           Plaintiff does not smoke, drink alcohol or use any drugs. AR 262. “Lately, [Plaintiff has]

14   been in a pretty terribly depressed state, and [she has] been doing a lot of sleeping[.]” Id. Plaintiff

15   “can open a microwave and put a microwav[able meal] in[.]” Id. Plaintiff does not do the dishes,

16   clean the kitchen on a regular basis, vacuum or sweep. Id. For the past two or three years, Plaintiff

17   has relied on her boyfriend to run the laundry and to make sure the floors get vacuumed. AR 262–

18   63, 267–68. Plaintiff does not go out to church. AR 263. Plaintiff used to like making art, but she

19   “[doesn’t] feel like doing art right now.” Id. Plaintiff “[s]ometimes” watches television. Id.

20   Plaintiff does not use the Internet regularly. Id. Plaintiff and her boyfriend own a pit bull that is

21   “pretty easy to take care of[.]” Id.

22           On examination by her counsel, Plaintiff testified that she would normally miss “at least two

23   or three” days a week of part-time work. AR 264. Plaintiff maintained that she has never worked a

24   full-time job. Id. Plaintiff confirmed that she would miss “at least four or five days a month” if she

25   were to work full-time. AR 264–65. Even when compliant with medication, Plaintiff struggles with

26   getting out of bed and showering on a regular basis. AR 265. Plaintiff does not believe she would

27
     5
              This admission contradicts Plaintiff’s testimony in which she stated she had never received unemployment
28   benefits. Compare AR 250 with AR 256–57.
                                                           6
         Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 7 of 20




 1   be able to deal with a supervisor in her present state. Id. “[W]ith every supervisor [Plaintiff has]

 2   had, . . . it always ends up with something horrible, . . . because they feel like they have to make

 3   provisions for [Plaintiff] because [she does not] type, and [she is] not that great on a computer.” AR

 4   266. Plaintiff testified that her lack of skills made her previous supervisors “angry” and she would

 5   get fired. Id. When people “talk[] to [Plaintiff], [she has] to ask them to repeat themselves a few

 6   times because [she cannot] grasp[] what they’re talking about on the phone[,] which isn’t good [for]

 7   a telemarketer.” Id. Plaintiff states she has experienced problems dealing with the public since

 8   2013. AR 266–67. Plaintiff is not able to “work in a big, open telemarketing room” or “deal with

 9   co-workers[.]” AR 267.

10            Plaintiff was first diagnosed with an unspecified mental disorder in 1994, and she alleges
                                                                                                           6
11   that her episodes have gotten “more intense and longer lasting” over the years.                           AR 268–69.

12   Plaintiff has tried to treat her symptoms with medication to no avail. AR 268. Plaintiff “first . . .

13   started having to take some type of a leave from work, for like three months. And then [she] wasn’t

14   able to go back because [she] just couldn’t . . . work in the [Good Samaritan Hospital] again. . . .

15   And so then after that, . . . [Plaintiff] started . . . telemarketing[.]” AR 269. “The first time [Plaintiff]

16   saw a psychiatrist [was] when [she] was 16 years old, and [she] got hospitalized many times between

17   then and [until she] was . . . 20 [years old].” AR 270. Over the past ten years, Plaintiff has become

18   more reclusive, and she is scared to drive or go shopping on her own. Id. When Plaintiff goes

19   shopping, her “face starts sweating, and [she] get[s] real nervous, and [she will] start shaking. . . .

20   [I]t’s like a huge anxiety attack.” Id.

21            On reexamination by the ALJ, Plaintiff was asked whether the medical record was accurate

22   insofar as it stated that her medications were effective, and that she was living with her boyfriend

23   and working full-time in 2013. AR 271. Plaintiff disputed the accuracy of this portion of the medical

24   record. Id. However, Plaintiff confirmed that she was helping her boyfriend with his business in

25   2014. Id. At that time, Plaintiff’s boyfriend had a contract with a lighting company and she would

26

27
     6
               Although the Court’s decision concerns Plaintiff’s purported mental impairments, Plaintiff also alleges that she
28   suffers from “degenerative discs.” AR 269.
                                                                7
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 8 of 20




 1   “sometimes . . . call on the phone, and make a couple of appointments[.]” Id. At that time, Plaintiff

 2   refused to partake in group counseling because it made her feel “very nervous.” AR 272.

 3   D.     Vocational Expert (“VE”) Testimony

 4          VE Susan Allison testified at Plaintiff’s administrative hearing that Plaintiff worked as “a

 5   telemarketer, DOT 299.357-014, sedentary work performed at sedentary, semi-skilled, SVP of 3.”

 6   AR 279. ALJ Hoover asked the VE to:

 7          assume a hypothetical individual of claimant’s age, education and background with
            the past [telemarketer] job[ the VE] described. Further assume this individual
 8          would be limited to unskilled work with minimal social contacts, which [the ALJ]
            would define as occasional contacts with others. Could this hypothetical individual
 9          perform any of the past work [the VE] described?
10   AR 280. The VE replied that the hypothetical individual would not be able to work as a telemarketer

11   “if telephone contact . . . throughout the day [were] continuous.” Id.

12          The ALJ then asked the VE if there were other “unskilled,” “medium” level exertional

13   occupations that the hypothetical individual could perform. Id. The VE responded that the

14   individual could work as a “hand packager, DOT 920.587-018, medium, unskilled, SVP of 2,

15   nationally approximately 170,000 positions”; “[c]leaner, hospital DOT 323.687-010, medium,

16   unskilled, SVP of 2, nationally approximately 387,000 positions”; and, “kitchen helper, DOT

17   318.687-010, medium, unskilled, SVP of 2, nationally approximately 200,000 positions.” AR 280–

18   281. The ALJ then asked the VE if the hypothetical individual could find employment if she were

19   to miss one day of work per week. AR 281. The VE responded that the hypothetical individual

20   would not be able to sustain any competitive employment on the market. Id.

21          On examination by Plaintiff’s counsel, the VE testified that the hypothetical individual would

22   be able to perform the jobs provided with an “additional limitation of limited contact with co-workers

23   and supervisors” because the proposed jobs do not require people “to work as a team, or in union

24   with other people.” AR 282. Plaintiff’s attorney also asked whether a hypothetical individual who

25   had “no contact with supervisors[] would . . . be able to do those tasks.” Id. The VE replied she

26   would not. Id. Plaintiff’s counsel asked whether an employee who is “off task at least one to two

27   hours a day . . . would . . . be able to maintain these jobs.” AR 282–83. The VE again said she

28   would not be able to sustain such employment. AR 283.
                                                      8
         Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 9 of 20




 1   E.       Issues Presented

 2            Plaintiff maintains the ALJ erred by rejecting her symptoms complaints on the basis of her

 3   purported “conservative medication management”; improvement of symptoms with treatment;

 4   reports of daily living; and, lack of acute psychological distress during her therapy, medication

 5   management appointments, and at an emergency room visit in May 2017.7 AR 33.

 6            1.       The ALJ’s Credibility Determination

 7            The ALJ must engage in a two-step analysis when evaluating whether a claimant’s testimony

 8   concerning pain, symptoms, and level of limitation is credible. Garrison v. Colvin, 759 F.3d 995,

 9   1014 (9th Cir. 2014). First, “the ALJ must determine whether the claimant has presented objective

10   medical evidence of an underlying impairment ‘which could reasonably be expected to produce the

11   pain or other symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007),

12   citing Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc). Second, if there is no

13   evidence of malingering, “the ALJ can reject the claimant’s testimony about the severity of her
                                                                                    8
14   symptoms only by offering specific, clear and convincing reasons for doing so.” Garrison, 759

15   F.3d at 1014–15 (internal citation omitted). An ALJ’s finding on this matter must be properly

16   supported by the record and be sufficiently specific to ensure a reviewing court that the ALJ did not

17   “arbitrarily discredit” a claimant’s subjective testimony. Thomas v. Barnhart, 278 F.3d 947, 958

18   (9th Cir. 2002) (internal citation omitted).

19            In weighing a claimant’s credibility for cases involving ALJ decisions rendered on or after

20   March 28, 2016, including the present case, the ALJ may consider a claimant’s: (1) daily activities;

21   (2) the location, duration, frequency, and intensity of pain or other symptoms; (3) factors that

22   7
              In her Motion to Remand, Plaintiff does not address the ALJ’s findings concerning the medical opinions in the
     record from the consultative examiners, nor does Plaintiff challenge the ALJ’s RFC assessment. Because Plaintiff has
23   not sought appeal of these issues, the Court does not discuss the ALJ’s findings on these bases. Wilcox v. Commissioner,
     848 F.2d 1007, 1008 n.2 (9th Cir. 1998) (“[a]rguments not addressed in a brief are deemed abandoned”).
24
     8
               In his Counter-Motion to Affirm and Memorandum of Points and Authorities in Support of Opposition to
25   Plaintiff’s Motion for Reversal/Remand, Defendant maintains that the clear and convincing reasons standard when
     reviewing an ALJ’s decision to discredit a claimant’s allegations is “inconsistent with the deferential substantial evidence
26   standard set forth in 42 U.S.C. § 405(g)[.]” ECF No. 17 at 5, n.4 (internal quotation marks omitted). Notwithstanding,
     the Ninth Circuit has employed the clear and convincing reasons standard when reviewing an ALJ’s decision to discredit
27   a claimant’s allegations. Burrell v. Colvin, 775 F.3d 1133, 1136–37 (9th Cir. 2014); see also Ghanim v. Colvin, 763
     F.3d 1154, 1163 (9th Cir. 2014); Robbins v. Soc. Sec. Admin, 466 F.3d 880, 883 (9th Cir. 2006). This Court is bound to
28   follow Circuit precedent.
                                                                9
         Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 10 of 20




 1   precipitate and aggravate the symptoms; (4) the type, dosage, effectiveness, and side effects of any

 2   medication an individual takes or has taken to alleviate pain or other symptoms; (5) treatment, other

 3   than medication, an individual receives or has received for relief of pain or other symptoms; (6) any

 4   measures other than treatment an individual uses or has used to relieve pain or other symptoms; and,

 5   (7) any other factors concerning an individual’s functional limitations and restrictions due to pain or

 6   other symptoms. 9 Social Security Ruling (“SSR”) 16-3p (eff. Mar. 28, 2016), 2016 WL 1119029,

 7   at *7; 20 C.F.R. §§ 404.1529(c), 416.929 (c). The ALJ is instructed to “consider all of the evidence

 8   in an individual’s record,” “to determine how symptoms limit ability to perform work-related

 9   activities.” SSR 16-3p, 2016 WL 1119029, at *2. Notwithstanding, a claimant’s statements about

10   his pain or other symptoms alone will not establish that he is disabled. 20 C.F.R. § 416.929(a)(1);

11   42 U.S.C. § 423(d)(5)(A) (“An individual’s statement as to pain or other symptoms shall not alone

12   be conclusive evidence of disability.”). A claimant is not entitled to benefits under the Social

13   Security Act unless the claimant is, in fact, disabled, no matter how egregious the ALJ’s errors may

14   be. Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

15            Plaintiff argues the ALJ erred by failing to articulate clear and convincing reasons for

16   discounting her subjective complaints. ECF No. 16 at 5:14–12:16. In contrast to this argument, the

17   ALJ found Plaintiff’s medically determinable impairments could reasonably be expected to cause

18   the alleged symptoms at step one of the Garrison analysis. AR 30. At step two, however, the ALJ

19   found Plaintiff’s statements concerning the intensity, persistence and limiting effects of these

20   symptoms were “not entirely consistent with the medical evidence and other evidence in the

21   record[.]” Id. The Court examines the ALJ’s findings below.

22                     a.       Plaintiff did not receive conservative treatment.
23            Evidence of conservative treatment is a sufficient basis upon which an ALJ may discount a

24   “claimant’s testimony regarding the severity of an impairment.” Parra v. Astrue, 481 F.3d 742, 751

25   (9th Cir. 2007), citing Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995); see also Tommasetti

26
     9
               SSR 96-7p was superseded by SSR 16-3p on March 28, 2016. SSR 16-3p “eliminat[es] the use of the term
27   ‘credibility’ . . . [to] clarify that subjective symptom evaluation is not an examination of an individual’s character.”
     However, both rulings require an ALJ to consider the same factors in evaluating the intensity, persistence and limiting
28   effects of an individual’s symptoms.
                                                              10
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 11 of 20




 1   v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (holding that the ALJ permissibly inferred that the

 2   claimant’s “pain was not as all-disabling as he reported in light of the fact that he did not seek an

 3   aggressive treatment program” and “responded favorably to conservative treatment including

 4   physical therapy and the use of anti-inflammatory medication, a transcutaneous electrical nerve

 5   stimulation unit, and a lumbosacral corset”). Here, the ALJ found that “the majority of the evidence

 6   of record indicates that the claimant maintained grossly intact emotional and cognitive functioning

 7   during the relevant period with the benefit of what appears to be no more than routine and

 8   conservative medication management.” AR 33; see also AR 31. The ALJ opined that “the

 9   claimant’s treating physicians have . . . not recommended or prescribed more aggressive treatment
                                                                                                                     10
10   modalities such as course of inpatient therapy or other psychiatric hospitalization, for example.”

11   AR 33.

12            Plaintiff’s medication regimen, which consisted, in part, of Seroquel and Lithium, did not

13   constitute conservative treatment. AR 824, 826, 830–32, 834–35, 840, 846, 854. “Seroquel is a

14   strong psychiatric medication. . . . Numerous courts,” including this district court, “recognize[] that

15   the prescription of . . . Seroquel connotes mental health treatment which is not “conservative,” within

16   the meaning of social security jurisprudence.” Childers v. Berryhill, 3:18-cv-00170-RCJ-CBC, 2019

17   WL 1474030, at *8 (D. Nev. Mar. 12, 2019) (internal citations and quotation marks omitted).

18   Further, “Lithium is a powerful medicine. . . . Ample case law exists within the Ninth Circuit

19   concluding that an ALJ errs by describing as conservative the prescription of such drugs as Lithium.”

20   Id. (internal citations and quotation marks omitted).

21            Defendant does not address the characterization of Seroquel and Lithium as conservative

22   medications because Defendant emphasizes that “the ALJ relied on the efficacy of Plaintiff’s

23   treatment, which Plaintiff does not adequately account for.” ECF No. 17 at 9:12–13 (internal

24   citations omitted). The efficacy of Plaintiff’s treatment is distinguishable from the purportedly

25   conservative nature of her medication regimen and is discussed in the next section of this Court’s

26
     10
27             The ALJ treats the purported lack of “aggressive treatment modalities” as a separate reason to discount
     Plaintiff’s symptom complaints from her conservative medication regimen. AR 33. The Court considers these findings
28   together.

                                                           11
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 12 of 20




 1   Order. Further, Defendant failed to challenge Plaintiff’s claim that the ALJ mischaracterized the

 2   nature of her treatment and, therefore, waived this argument. Justice v. Rockwell Collins, Inc., 117

 3   F.Supp.3d 1119, 1134 (D. Or. 2015), aff’d, 720 Fed. App’x 365 (9th Cir. 2017) (“if a party fails to

 4   counter an argument that the opposing party makes . . . the court may treat that argument as

 5   conceded”) (internal brackets, citations, and quotation marks omitted). Therefore, and based on the

 6   foregoing, the ALJ’s determination that Plaintiff’s treatment was purportedly conservative falls short

 7   of being a clear and convincing reason to discount her symptoms complaints.

 8                  b.      The ALJ improperly rejected Plaintiff’s symptoms complaints on the basis of
                            efficacy of treatment.
 9

10          The effectiveness of treatment is a relevant factor in determining the severity of a claimant’s

11   symptoms. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3) (2011); Warre v. Comm’r of Soc. Sec.

12   Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (determining that conditions effectively controlled with

13   medication are not disabling for purposes of determining eligibility for benefits); Tommasetti, 533

14   F.3d at 1040 (recognizing that a favorable response to treatment can undermine a claimant’s

15   complaints of debilitating pain or other severe limitations). In the context of mental health issues,

16   the Ninth Circuit counsels against “reject[ing] a claimant’s testimony merely because symptoms wax

17   and wane in the course of treatment.” Garrison, 759 F.3d at 1017. Of note, the SSRs further

18   acknowledge that side effects of medication may affect an individual’s ability to work and, therefore,

19   the ALJ properly considers them in disability determinations. SSR 16-3p.

20          Plaintiff avers that the ALJ erred in rejecting her complaints because her symptoms waxed

21   and waned throughout the course of her treatment. ECF No. 16 at 10:1–2 (internal citation omitted).

22   Plaintiff maintains that she has been under constant supervision by mental health providers who have

23   cycled her through a medley of medications to “simply try and control her symptoms. Despite this

24   level of treatment, . . . [Plaintiff] continued to experience exacerbations in her symptom[s] which

25   have required hospitalizations.” Id. at 10:16–18. Plaintiff also argues that not only have her

26   medications been ineffective, but they have also caused her to experience adverse side effects. Id.

27   at 8:1–3 (internal citations omitted). For example, on July 12, 2016, Plaintiff initially expressed her

28   “negative feelings” about Seroquel but “expressed that she is feeling better [after taking Seroquel]
                                                      12
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 13 of 20




 1   and says she has experienced a reduction in symptoms.” AR 834. However, approximately one

 2   month later Plaintiff reported experiencing auditory and visual hallucinations while tapering off

 3   Seroquel (AR 829–30), and reported “nightmares and headaches . . . associated . . . with Seroquel,

 4   which caused her to stop taking it.” (AR 832). It appears the last time Plaintiff received a refill on

 5   her Seroquel was on September 27, 2016. AR 824. Ultimately, on May 9, 2017, Plaintiff was

 6   transported to the Sunrise Hospital and Medical Center’s emergency room department complaining

 7   of depression and auditory hallucinations. AR 863–87.

 8            Defendant is careful to distinguish the efficacy of Plaintiff’s treatment from its purportedly

 9   conservative nature.        ECF No. 17 at 9:12–13 (“Regardless of [the treatment’s purportedly

10   conservative] nature however, the ALJ relied on the efficacy of Plaintiff’s treatment, which Plaintiff

11   does not adequately account for”) (internal citation omitted). The Commissioner points out that

12   “[w]hile Plaintiff asserts that her symptoms increased, she cites to her own testimony, which does
                                          11
13   nothing to bolster her claims.”           Id. at 9:15–17 (internal citation omitted).

14            The Court does not reach the parties’ respective arguments because the ALJ did not provide

15   a clear and convincing reason to discount Plaintiff’s symptoms complaints based on the efficacy of

16   her treatment other than to say that she “benefit[ed]” from “routine and conservative medication

17   management.” AR 33. The ALJ found Plaintiff:

18            complained of some side effects of her medication in May [2016], but returned in
              stable and intact mental condition later that same month following a change in her
19            medication . . . . . . . She thereafter described continued reduction in her mental
              symptomology on follow-up in July . . . .
20

21   AR 31 (internal citations omitted). Thus, the ALJ implies that Plaintiff’s medication regimen is

22   effective, but does not clearly and convincingly address the side effects of Seroquel. In other words,

23   the ALJ’s finding on this basis lacks the specificity required by law. Whitehorn v. Astrue, 321

24   Fed.Appx. 679, 681 (9th Cir. 2009) (the ALJ is required to provide specific, clear, and convincing

25   11
               The Court writes separately to note that Defendant fails to discuss Plaintiff’s complaints of hallucinations at
     her August 2016 clinical visit and, therefore, presents an incomplete view of the longitudinal medical record. In his
26   Opposition, Defendant cites to “treatment records show[ing that Plaintiff] had been able to stabilize her psychiatric
     symptoms with prescription medication prior to her October 23, 2014 alleged onset date.” ECF No. 17 at 6:25–27
27   (internal citations omitted) (emphasis added). Defendant’s citation is unpersuasive. Most importantly, the ALJ did not
     find that Plaintiff’s symptoms were alleviated by prescription medication prior to her alleged onset date. Had the ALJ
28   made this determination, it could have supported a finding of no disability.
                                                              13
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 14 of 20




 1   reasons to reject a claimant’s testimony concerning the side effects of medications) (unpublished).

 2   Indeed, the ALJ does not discuss the alleged hallucinogenic side effects caused by Seroquel at all

 3   other than to say Plaintiff “complained of some side effects of her medication.” AR 31 (emphasis

 4   added); see also Corthion v. Berryhill, 757 Fed.Appx. 614, 616 (9th Cir. 2019) (the ALJ erred in

 5   failing to provide any “‘meaningful explanation’ in support of his conclusion that [the claimant] did

 6   not report debilitating side effects from her medication, nor explain[] how that fact undermined her

 7   testimony.”) (internal citation omitted) (unpublished); Snoeck v. Colvin, 584 Fed.Appx. 755, 756

 8   (9th Cir. 2014) (the ALJ did not meet the clear and convincing standard because he “failed to identify

 9   the relevant ‘symptoms’ or ‘adverse side effects’” of a claimant’s medication) (unpublished).

10   Accordingly, the ALJ’s decision to discount Plaintiff’s symptom testimony on account of the

11   efficacy of her treatment was unsupported by substantial evidence.

12                  c.      The ALJ improperly rejected Plaintiff’s symptoms complaints on the basis of
                            her daily activities.
13

14          The ALJ may consider a claimant’s activities that undermine reported symptoms when

15   deciding whether a claimant’s testimony about her symptoms should be discredited. Rollins v.

16   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). If a claimant can spend a substantial part of the day

17   engaged in pursuits involving the performance of exertional or non-exertional functions, the ALJ

18   may find these activities inconsistent with the reported disabling symptoms. Molina v. Astrue, 674

19   F.3d 1104, 1113 (9th Cir. 2012). However, “[t]he Social Security Act does not require that claimants

20   be utterly incapacitated to be eligible for benefits.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)

21   (internal citations omitted). “While a claimant need not vegetate in a dark room in order to be

22   eligible for benefits, the ALJ may discount a claimant’s symptom claims when the claimant reports

23   participation in everyday activities indicating capacities that are transferable to a work setting.”

24   Molina, 674 F.3d at 1112–13. Here, the ALJ found “the claimant’s activities of daily living

25   persuasively indicate that she retains greater functional capacity than an individual with total

26   disability insofar as she reported being capable [of] a wide variety of activities, such as caring for

27

28
                                                      14
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 15 of 20




 1   her personal hygiene, performing household chores, shopping in stores, and pursuing hobbies.” 12

 2   AR 33 (internal citations omitted).

 3            The Court may not reverse an ALJ’s decision based on a disagreement with the ALJ’s

 4   rational interpretation of the record. Tommasetti, 533 F.3d at 1038 (“[W]hen the evidence is

 5   susceptible to more than one rational interpretation,” the court will not reverse the ALJ’s decision).

 6   However, in this case the ALJ’s finding misrepresents the record. In contrast to the ALJ’s findings,

 7   Plaintiff testified that she has not been able to take care of herself very well. AR 265. Even when

 8   compliant with her medication, Plaintiff struggles with showering and getting out of bed. Id. In

 9   addition, Plaintiff does not do dishes, clean the kitchen, vacuum or sweep. AR 262. At the time of

10   the administrative hearing, Plaintiff had relied on her boyfriend to perform household chores for the

11   previous two to three years. AR 267–68. Further, Plaintiff only goes to the grocery store and

12   laundromat when her boyfriend accompanies her. AR 262–63. Finally, although Plaintiff “used to

13   like [creating] art[, she] . . . [does not] feel like doing art right now.” AR 263. In sum, the ALJ’s

14   finding cannot be said to be a rational interpretation of the record and, therefore, the ALJ erred in

15   rejecting Plaintiff’s symptoms complaints on the basis of her daily activities.

16                     d.       Plaintiff’s symptoms complaints are inconsistent with the objective medical
                                evidence, but the ALJ failed to cite a valid, additional reason to reject her
17                              testimony.
18            An ALJ may not discredit a claimant’s symptom testimony and deny benefits solely because

19   the degree of the symptoms alleged is not supported by objective medical evidence. Rollins, 261

20   F.3d at 857; Bunnell, 947 F.2d at 346–47; Fair, 885 F.2d at 601; Burch, 400 F.3d at 680. However,

21   the objective medical evidence is a relevant factor, along with the medical source’s information

22   about the claimant’s pain or other symptoms, in determining the severity of a claimant’s symptoms

23   and their disabling effects. Rollins, 261 F.3d at 857; 20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2).

24

25   12
               Defendant maintains that the ALJ’s finding respecting Plaintiff’s daily activities was appropriate because
     Plaintiff retained her “ability to interact appropriate[ly] with various medical personnel throughout the alleged
26   disability,” and because Plaintiff “claims that she did not shower on some days but cites . . . to her own testimony and
     ignores other evidence such as repeated notations from medical provide[r]s that she presented with appropriate hygiene.”
27   ECF No. 17 at 9:25–26, 9:28–10:2 (internal citations omitted). The Court does not consider these arguments because
     the ALJ did not rely on these alleged facts and the Court may only affirm the ALJ’s decision upon a basis which the ALJ
28   actually relied. 42 U.S.C. § 405(g); see also Stout, 454 F.3d at 1054.
                                                              15
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 16 of 20




 1           In her review of the medical record, the ALJ observed that Plaintiff “presented for [her]

 2   medication management appointment in mid November 2014 . . . with stable mood, normal sleep

 3   patterns, and improved motivation and appetite.” AR 31 (internal citation omitted). The ALJ further

 4   stated that although Plaintiff reported an “increase in her depressive feelings occurring . . . October

 5   [2014,] . . . it appears that the claimant displayed grossly normal appearance, attitude, psychomotor

 6   activity, affect, mood, speech, perception, thought process and content, orientation, short and long

 7   term memory, abstraction, judgment, and insight on evaluation in December 2014[.]” Id. (internal

 8   citations omitted). The ALJ went on to highlight the following selections from the medical evidence:

 9           The claimant attested to ongoing auditory and visual hallucinations in March 2016
             despite exhibiting only some minimizing thought content and otherwise normal
10           functioning . . . . She next complained of some side effects of her medication in
             May [2016], but returned in stable and intact mental condition later that same month
11           following a change in her medication . . . . . . . She thereafter described continued
             reduction in her mental symptomology on follow-up in July . . . . As before, the
12           claimant further endorsed sleep disturbances in August and September 2016 despite
             again presenting with no acute cognitive or emotional abnormalities . . . . . . . No
13           other changes were reported in the claimant’s overall condition in January 2017 . .
             . . The presence of paranoid anxiety was nonetheless remarked upon that January,
14           as was the presence of depression that April . . . . It appears that the claimant was
             subsequently transported to the emergency room via emergency services in May
15           2017 for depression, auditory hallucinations, and self-harming ideations . . . .
             Tellingly, however, the record shows that the claimant was quickly discharged in
16           stable condition and without explicit diagnosis . . . . No other acute cognitive or
             emotional concerns were remarked upon at that time.
17

18   AR 31–32. The ALJ therefore found that the Plaintiff:

19           repeatedly presented in no acute psychological distress on nearly all of her therapy
             and medication management appointments without any acute concerns in either
20           area. . . . [D]espite the claimant’s presentation to the emergency department in May
             2017, . . . she was quickly   discharged without any concurrent remarks of any acute
21           psychological concern[. ]
                                        13



22   AR 33 (internal citations omitted).

23           The Court reviewed the medical evidence and confirmed that the ALJ’s finding of

24   inconsistency is a reasonable interpretation of the record. Specifically, the record reveals that on

25   March 8, 2016, Plaintiff demonstrated “fair insight, judgment, and impulse control” and presented

26   13
              The ALJ discusses Plaintiff’s alleged lack of “acute psychological concern” at her May 2017 emergency
     department visit as a separate reason to discount her symptoms complaints from her perceived lack of “acute
27   psychological distress” at her therapy and medication management appointments. AR 33. The Court combines these
     findings into one section discussing discrepancies between Plaintiff’s symptoms complaints and the objective medical
28   evidence.
                                                            16
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 17 of 20




 1   as “conscious, alert and oriented times four in no acute distress” with “euthymic” mood and

 2   “congruent” affect, despite complaining of hallucinations and paranoia. AR 847–48. On May 22,

 3   2016, Plaintiff’s provider assessed the same “normal” clinical findings, and discontinued Plaintiff

 4   from Latuda after she complained the medication made her “bat shit crazy and . . . [feel] like killing

 5   herself.” AR 839. Thereafter, Plaintiff “denie[d] social ideation, intent, plans, or means” and her

 6   provider(s) assessed virtually identical “normal” clinical diagnoses at each of her May 24 (AR 837),

 7   July 12 (AR 834), August 2 (AR 832), August 4 (AR 830), August 19 (AR 829), September 7 (AR

 8   828), and September 27, 2016 (AR 827) visits. On January 9, 2017, Plaintiff’s affect was described

 9   as “sad” and “anxious,” and she reported “see[ing] shadows.” AR 792. However, Plaintiff’s eye

10   contact was “focused,” her speech “coherent,” and her insight and judgment “fair.” Id. On April 9,

11   2017, Plaintiff was diagnosed with unspecified depression but, again, she showcased normal clinical

12   results on physical examination. AR 797–98. On May 9, 2017, Plaintiff was transported to the

13   Sunrise Hospital and Medical Center’s emergency department complaining of depression and

14   auditory hallucinations, but she was released an hour-and-a-half later in stable condition. AR 864,

15   869.

16           On this record, the ALJ reasonably concluded that the clinical findings do not support

17   claimant’s allegations. Plaintiff nonetheless takes issue with the ALJ’s read of the record and asks

18   the Court to consider, inter alia, that she:

19           reported auditory and visual hallucinations in March 2016. . . . In August 2016,
             Martinez presented with anxious mood with congruent affect. . . . There, she
20           reported seeing snakes after trying to ween herself off Seroquel due to side effects.
             . . . In November 2016, she was described as having appropriate, but sad, angry,
21           and anxious affect with depressed mood. . . . She described paranoid ideations. . .
             . Martinez presented as paranoid and anxious with sad/anxious mood and affect in
22           January 2017.
23   ECF No. 16 at 9:17–23. Notwithstanding Plaintiff’s argument, the Court may not reverse the ALJ’s

24   decision based on Plaintiff’s disagreement with the ALJ’s interpretation of the record. Tommasetti,

25   533 F.3d at 1038. While the medical evidence may support another reasonable interpretation, here,

26   the Court must defer to the ALJ’s finding. Batson, 359 F.3d at 1198.

27           In sum, the Court finds that the ALJ would have properly rejected Plaintiff’s symptoms

28   complaints as inconsistent with the objective medical evidence, but for her failure to cite a valid,
                                                      17
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 18 of 20




 1   additional reason to discount Plaintiff’s testimony. Rollins, 261 F.3d at 857 (“subjective pain

 2   testimony cannot be rejected on the sole ground that it is not fully corroborated by objective medical

 3   evidence”). That is, the ALJ discounted Plaintiff’s symptoms complaints on account of her alleged

 4   conservative treatment, efficacy of treatment, and daily activities, but none of these findings were

 5   supported by clear and convincing reasons.        Accordingly, this case is remanded for further

 6   proceedings consistent with this Order to allow the ALJ to determine whether such an additional

 7   reason to discount Plaintiff’s symptoms complaints exists.

 8                                     IV.     REMEDY REQUEST

 9          Plaintiff requests that this case be remanded with instructions to pay benefits or, in the

10   alternative, for further administrative proceedings. ECF No. 16 at 13:1–6.

11          In Garrison, the Ninth Circuit:

12          devised a three-part credit-as-true standard, each part of which must be satisfied in
            order for a court to remand to an ALJ with instructions to calculate and award
13          benefits: (1) the record has been fully developed and further administrative
            proceedings would serve no useful purpose; (2) the ALJ has failed to provide
14          legally sufficient reasons for rejecting evidence, whether claimant testimony or
            medical opinion; and (3) if the improperly discredited evidence were credited as
15          true, the ALJ would be required to find the claimant disabled on remand.
16   759 F.3d at 1020 (internal citation omitted). The Ninth Circuit, “not convinced that the ‘crediting

17   as true’ doctrine is mandatory,” has exercised flexibility on other occasions and “remanded solely to

18   allow an ALJ to make specific credibility findings.” Connett v. Barnhart, 340 F.3d 871, 876 (9th

19   Cir. 2003).

20          Here, the credit-as-true standard does not apply because further administrative proceedings

21   concerning Plaintiff’s symptoms complaints would serve a useful purpose. Treichler v. Comm'r of

22   Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014) (“the record raises crucial questions as to the

23   extent of [plaintiff’s] impairment given inconsistencies between his testimony and the medical

24   evidence in the record. These are exactly the sort of issues that should be remanded to the agency

25   for further proceedings”) (internal citation omitted).       Indeed, the present circumstances are

26   distinguishable from other cases that have remanded for an immediate payment of benefits. Cf.

27   Woody v. Astrue, 357 F. App’x. 765, 767 (9th Cir. 2009) (remanding for an award of benefits because

28   “no outstanding issues remain[ed] to be resolved”); Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir.
                                                     18
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 19 of 20




 1   1996) (reversing and remanding for determination of benefits because “[t]here are no outstanding

 2   issues to preclude [the court] from making a disability determination on the merits.”).

 3          In addition, it is unclear whether the ALJ would be required to find the claimant disabled on

 4   remand if the discredited evidence were credited as true. As the Commissioner notes, Plaintiff’s

 5   “sole challenge is that the ALJ did not properly evaluate Plaintiff’s own subjective claims of

 6   disability.” ECF No. 17 at 10:16–17 (internal citation omitted). That is, Plaintiff does not challenge

 7   and, therefore, has waived any argument concerning, the consultative examiners’ opinions in the

 8   record, which warrant finding her not disabled. AR 32–33; see also Wilcox, 848 F.2d at 1008 n.2.

 9   Therefore, even if the credibility of Plaintiff’s symptoms complaints is upheld by the ALJ on remand,

10   a finding of disability does not necessarily follow.

11          Accordingly, the Court finds that remanding this case with instructions to pay benefits is

12   inappropriate and, instead, will remand this case for further proceedings consistent with this Order.

13                                          V.         CONCLUSION

14          The ALJ failed to demonstrate that Plaintiff’s testimony should be discounted on the basis

15   of her allegedly conservative treatment, the efficacy of her treatment, and her reports of daily living.

16   However, the ALJ properly demonstrated, using the clear and convincing standard, that Plaintiff’s

17   testimony should be discounted because it was inconsistent with the objective medical evidence.

18   Because an ALJ may not discount a claimant’s symptoms complaints solely on the basis of their

19   inconsistency with the objective medical evidence, this case is remanded for further proceedings

20   consistent with this Order to determine whether such an additional reason exists.

21                                               VI.     ORDER

22          IT IS HEREBY ORDERED that Plaintiff’s Motion for Reversal and/or Remand (ECF No.

23   16) is GRANTED, and that Defendant’s Counter-Motion to Affirm and Memorandum of Points and

24   Authorities in Support of Opposition to Plaintiff’s Motion for Reversal/Remand (ECF No. 17) is

25   DENIED.

26

27

28
                                                        19
      Case 2:18-cv-02440-EJY Document 22 Filed 04/27/20 Page 20 of 20




 1          IT IS FURTHER ORDERED that this matter is remanded for further proceedings consistent

 2   with this Order. On remand, the ALJ should determine whether an independent reason apart from

 3   testimonial inconsistencies with the objective medical evidence exists to discount Plaintiff’s

 4   symptoms complaints. Thereafter, the ALJ should determine whether Plaintiff is disabled under the

 5   Regulations.

 6          DATED THIS 27th day of April, 2020.

 7

 8                                                      ________________________________
                                                        ELAYNA J. YOUCHAH
 9                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   20
